Citation Nr: 1733937	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-21 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung blood clot on the basis of substitution.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg injury on the basis of substitution.  

3.  Entitlement to service connection for prostate cancer on the basis of substitution.  

4.  Entitlement to an effective date earlier than December 1, 2008, for service connection for posttraumatic stress disorder (PTSD) with major depression on the basis of substitution.  

5.  Entitlement to an effective date earlier than November 9, 2002, for service connection for tinnitus on the basis of substitution.

6.  Entitlement to an effective date earlier than December 1, 2008, for the award of a 10 percent disability rating for ligamentous strain of the right knee on the basis of substitution.  

7.  Entitlement to a compensable rating for right ear hearing loss on the basis of substitution.

8.  Entitlement to total disability based upon individual unemployability (TDIU) on the basis of substitution.  


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to October 1977.  The Veteran died in July 2014.  The Appellant is his surviving spouse.

In a June 2016 memorandum, VA recognized the Appellant as a valid substitute claimant in place of the Veteran for the issues on appeal.  Accordingly, the Appellant has been substituted as the claimant for the purposes of all claims that were pending on the date of the Veteran's death.  The issues on appeal have been recharacterized on the title page to reflect substitution.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The RO certified the above stated issues for appeal to the Board in September 2013.  At that time, the Veteran had already requested a videoconference hearing before the Board.  In June 2014, the RO scheduled the Veteran's hearing for a date in August 2014.  As noted above, the Veteran died in July 2014.

The surviving spouse, the Appellant filed various claims regarding the Veteran's death, including the right to pursue accrued benefits.  

In June 2016, the RO determined that the Appellant became an eligible substitute claimant in the appeal for accrued benefits purposes on any claim pending at the time of his death.  

No hearing has been provided to the Appellant and there is no indication that she has since withdrawn the Veteran's request for hearing.  The Board notes the RO attempted to ask the Appellant in a letter whether she still wished to have a hearing, but it appears the letter was sent to the wrong address and she never received it.

The United States Court of Appeals for Veterans Claims has determined that a Veteran or Appellant has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person or by videoconference.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  Thus, the Board finds the Appellant must be scheduled for a videoconference hearing at the RO before a Veterans Law Judge from the Board.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a hearing to be conducted at the RO before a member of the Board or via videoconference, and notify her and her agent of the scheduled hearing at the current address of record.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

